Title: To Thomas Jefferson from David Stone, 7 December 1803
From: Stone, David
To: Jefferson, Thomas


               
                  Senate Chamber 7th. Decr. 1803.
               
               David Stone asks leave to present to Mr Jefferson the two enclosed Letters and to observe of the Writers that James Read was formerly Collector of the port of Wilmington North Carolina and removed by Mr Adams He was afterwards appointed a Col in the Army, for the Regiment raised in North Carolina. John Sibley is a Physician (of some respectability) he formerly lived, and edited a paper, at Fayette-Ville in North Carolina, and has been uniformly I believe a Republican.
            